



HOLLYFRONTIER CORPORATION
2020 LONG TERM INCENTIVE PLAN

1.Purpose. The purpose of the HollyFrontier Corporation Long Term Incentive Plan
(the “Plan”) is to provide a means through which (a) HollyFrontier Corporation,
a Delaware corporation (the “Company”), and its Affiliates may attract, retain
and motivate qualified persons as employees, directors and consultants, thereby
enhancing the profitable growth of the Company and its Affiliates and (b)
persons upon whom the responsibilities of the successful administration and
management of the Company and its Affiliates rest, and whose present and
potential contributions to the Company and its Affiliates are of importance, can
acquire and maintain stock ownership or awards the value of which is tied to the
performance of the Company, thereby strengthening their concern for the Company
and its Affiliates. Accordingly, the Plan provides for the grant of Options,
SARs, Restricted Stock, Restricted Stock Units, Stock Awards, Dividend
Equivalents, Other Stock-Based Awards, Cash Awards, Substitute Awards, or any
combination of the foregoing, as determined by the Committee in its sole
discretion.
2.    Definitions. For purposes of the Plan, the following terms shall be
defined as set forth below:
(a)    “Affiliate” means, with respect to any person or entity, any corporation,
partnership, limited liability company, limited liability partnership,
association, trust or other organization that, directly or indirectly, controls,
is controlled by, or is under common control with such person or entity. For
purposes of the preceding sentence, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”), as used
with respect to any entity or organization, shall mean the possession, directly
or indirectly, of the power (i) to vote more than 50% of the securities having
ordinary voting power for the election of directors of the controlled entity or
organization or (ii) to direct or cause the direction of the management and
policies of the controlled entity or organization, whether through the ownership
of voting securities, by contract, or otherwise.  
(b)    “ASC Topic 718” means the Financial Accounting Standards Board Accounting
Standards Codification Topic 718, Compensation – Stock Compensation, as amended
or any successor accounting standard.
(c)    “Award” means any Option, SAR, Restricted Stock, Restricted Stock Unit,
Stock Award, Dividend Equivalent, Other Stock-Based Award, Cash Award or
Substitute Award, together with any other right or interest, granted under the
Plan.
(d)    “Award Agreement” means any written instrument (including any employment,
severance or change in control agreement) that sets forth the terms, conditions,
restrictions and/or limitations applicable to an Award, in addition to those set
forth under the Plan.
(e)    “Board” means the Board of Directors of the Company.





--------------------------------------------------------------------------------





(f)    “Cash Award” means an Award denominated in cash granted under Section
6(i).
(g)    “Change in Control” means, except as otherwise provided in an Award
Agreement, the occurrence of any of the following events after the Effective
Date:
(i)    Any person, other than (A) the Company or any of its subsidiaries, (B) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (D) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the beneficial owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such person any
securities acquired directly from the Company or its Affiliates) representing
more than 40% of the combined voting power of the Company’s then outstanding
securities, or more than 40% of the then outstanding common stock of the
Company, excluding any person who becomes such a beneficial owner in connection
with a transaction described in Section 2(g)(iii)(A) below.
(ii)    The individuals who as of the Effective Date constitute the Board and
any New Director cease for any reason to constitute a majority of the Board.
(iii)    There is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, except
if:
(A)    the merger or consolidation results in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least 60% of the combined voting
power of the voting securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger or consolidation; or
(B)    the merger or consolidation is effected to implement a recapitalization
of the Company (or similar transaction) in which no person is or becomes the
beneficial owner, directly, or indirectly, of securities of the Company (not
including in the securities beneficially owned by such person any securities
acquired directly from the Company or its Affiliates other than in connection
with the acquisition by the Company or its Affiliates of a business)
representing more than 40% of the combined voting power of the Company’s then
outstanding securities.
(iv)    The stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity at least 60% of the combined voting power of the voting
securities of which is owned by the stockholders of the Company in substantially
the same proportions as their ownership of the Company immediately prior to such
sale.





--------------------------------------------------------------------------------





Notwithstanding any provision of this Section 2(g), for purposes of an Award
that provides for a deferral of compensation under the Nonqualified Deferred
Compensation Rules, to the extent the impact of a Change in Control on such
Award would subject a Participant to additional taxes under the Nonqualified
Deferred Compensation Rules, a Change in Control described in subsection (i),
(ii), (iii) or (iv) above with respect to such Award will mean both a Change in
Control and a “change in the ownership of a corporation,” “change in the
effective control of a corporation,” or a “change in the ownership of a
substantial portion of a corporation’s assets” within the meaning of the
Nonqualified Deferred Compensation Rules as applied to the Company.
(h)    “Change in Control Price” means the amount determined in the following
clause (i), (ii), (iii), (iv) or (v), whichever the Committee determines is
applicable, as follows: (i) the price per share offered to holders of Stock in
any merger or consolidation, (ii) the per share Fair Market Value of the Stock
immediately before the Change in Control or other event without regard to assets
sold in the Change in Control or other event and assuming the Company has
received the consideration paid for the assets in the case of a sale of the
assets, (iii) the amount distributed per share of Stock in a dissolution
transaction, (iv) the price per share offered to holders of Stock in any tender
offer or exchange offer whereby a Change in Control or other event takes place,
or (v) if such Change in Control or other event occurs other than pursuant to a
transaction described in clauses (i), (ii), (iii), or (iv) of this Section 2(h),
the value per share of the Stock that may otherwise be obtained with respect to
such Awards or to which such Awards track, as determined by the Committee as of
the date determined by the Committee to be the date of cancellation and
surrender of such Awards. In the event that the consideration offered to
stockholders of the Company in any transaction described in this Section 2(h) or
in Section 8(e) consists of anything other than cash, the Committee shall
determine the fair cash equivalent of the portion of the consideration offered
which is other than cash and such determination shall be binding on all affected
Participants to the extent applicable to Awards held by such Participants.


(i)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including the guidance and regulations promulgated thereunder and
successor provisions, guidance and regulations thereto.
(j)    “Committee” means a committee of two or more directors designated by the
Board to administer the Plan; provided, however, that, unless otherwise
determined by the Board, the Committee shall consist solely of two or more
Qualified Members.
(k)    “Dividend Equivalent” means a right, granted to an Eligible Person under
Section 6(g), to receive cash, Stock, other Awards or other property equal in
value to dividends paid with respect to a specified number of shares of Stock,
or other periodic payments.
(l)    “Effective Date” means May 13, 2020.
(m)    “Eligible Person” means any individual who, as of the date of grant of an
Award, is an officer or employee of the Company or of any of its Affiliates, and
any other person who provides services to the Company or any of its Affiliates,
including directors of the Company; provided, however, that, any such individual
must be an “employee” of the Company or any of its parents or subsidiaries
within the meaning of General Instruction A.1(a) to Form S-8 if such





--------------------------------------------------------------------------------





individual is granted an Award that may be settled in Stock. An employee on
leave of absence may be an Eligible Person.
(n)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including the guidance, rules and regulations promulgated
thereunder and successor provisions, guidance, rules and regulations thereto.
(o)    “Fair Market Value” of a share of Stock means, as of any specified date,
(i) if the Stock is listed on a national securities exchange, the closing sales
price of the Stock, as reported on the stock exchange composite tape on that
date (or if no sales occur on such date, on the last preceding date on which
such sales of the Stock are so reported); (ii) if the Stock is not traded on a
national securities exchange but is traded over the counter on such date, the
average between the reported high and low bid and asked prices of Stock on the
most recent date on which Stock was publicly traded on or preceding the
specified date; or (iii) in the event Stock is not publicly traded at the time a
determination of its value is required to be made under the Plan, the amount
determined by the Committee in its discretion in such manner as it deems
appropriate, taking into account all factors the Committee deems appropriate,
including the Nonqualified Deferred Compensation Rules. Notwithstanding this
definition of Fair Market Value, with respect to one or more Award types, or for
any other purpose for which the Committee must determine the Fair Market Value
under the Plan, the Committee may elect to choose a different measurement date
or methodology for determining Fair Market Value so long as the determination is
consistent with the Nonqualified Deferred Compensation Rules and all other
applicable laws and regulations.
(p)     “ISO” means an Option intended to be and designated as an “incentive
stock option” within the meaning of Section 422 of the Code.
(q)    “New Director” means an individual whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the Effective Date or whose election or nomination for election was
previously so approved or recommended. However, “New Director” shall not include
a director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent solicitation
relating to the election of directors of the Company.
(r)    “Nonqualified Deferred Compensation Rules” means the limitations and
requirements of Section 409A of the Code, as amended from time to time,
including the guidance and regulations promulgated thereunder and successor
provisions, guidance and regulations thereto.
(s)    “Nonstatutory Option” means an Option that is not an ISO.
(t)    “Option” means a right, granted to an Eligible Person under Section 6(b),
to purchase Stock at a specified price during specified time periods, which may
either be an ISO or a Nonstatutory Option.
(u)    “Other Stock-Based Award” means an Award granted to an Eligible Person
under Section 6(h).





--------------------------------------------------------------------------------





(v)    “Participant” means a person who has been granted an Award under the Plan
that remains outstanding, including a person who is no longer an Eligible
Person.
(w)    “Prior Plan” means HollyFrontier Corporation Long-Term Incentive
Compensation Plan as amended and restated as of May 24, 2007, and as further
amended by the first, second, third, fourth and fifth amendments.
(x)    “Qualified Member” means a member of the Board who is (i) a “non-employee
director” within the meaning of Rule 16b-3(b)(3), and (ii) “independent” under
the listing standards or rules of the securities exchange upon which the Stock
is traded, but only to the extent such independence is required in order to take
the action at issue pursuant to such standards or rules.
(y)    “Restricted Stock” means Stock granted to an Eligible Person under
Section 6(d) that is subject to certain restrictions and to a risk of
forfeiture.
(z)    “Restricted Stock Unit” means a right, granted to an Eligible Person
under Section 6(e), to receive Stock, cash or a combination thereof at the end
of a specified period (which may or may not be coterminous with the vesting
schedule of the Award).
(aa)    “Rule 16b-3” means Rule 16b-3, promulgated by the SEC under Section 16
of the Exchange Act.
(bb)    “SAR” means a stock appreciation right granted to an Eligible Person
under Section 6(c).
(cc)    “SEC” means the Securities and Exchange Commission.
(dd)    “Securities Act” means the Securities Act of 1933, as amended from time
to time, including the guidance, rules and regulations promulgated thereunder
and successor provisions, guidance, rules and regulations thereto.
(ee)    “Stock” means the Company’s Common Stock, par value $0.01 per share, and
such other securities as may be substituted (or re-substituted) for Stock
pursuant to Section 8.
(ff)    “Stock Award” means unrestricted shares of Stock granted to an Eligible
Person under Section 6(f).
(gg)    “Substitute Award” means an Award granted under Section 6(j).
3.    Administration.
(a)    Authority of the Committee. The Plan shall be administered by the
Committee except to the extent the Board elects to administer the Plan, in which
case references herein to the “Committee” shall be deemed to include references
to the “Board.” Subject to the express provisions of the Plan, Rule 16b-3 and
other applicable laws, the Committee shall have the authority, in its sole and
absolute discretion, to:





--------------------------------------------------------------------------------





(i)    designate Eligible Persons as Participants;
(ii)    determine the type or types of Awards to be granted to an Eligible
Person;
(iii)    determine the number of shares of Stock or amount of cash to be covered
by Awards;
(iv)    determine the terms and conditions of any Award, including whether, to
what extent and under what circumstances Awards may be vested, settled,
exercised, cancelled or forfeited (including conditions based on continued
employment or service requirements or the achievement of one or more performance
goals);
(v)    except as otherwise provided in Section 8(e), modify, waive or adjust any
term or condition of an Award that has been granted, which may include the
acceleration of vesting, waiver of forfeiture restrictions, modification of the
form of settlement of the Award (for example, from cash to Stock or vice versa),
early termination of a performance period, or modification of any other
condition or limitation regarding an Award;
(vi)    determine the treatment of an Award upon a termination of employment or
other service relationship;
(vii)    impose a holding period with respect to an Award or the shares of Stock
received in connection with an Award;
(viii)    interpret and administer the Plan and any Award Agreement;
(ix)    correct any defect, supply any omission or reconcile any inconsistency
in the Plan, in any Award, or in any Award Agreement; and
(x)    make any other determination and take any other action that the Committee
deems necessary or desirable for the administration of the Plan.
The express grant of any specific power to the Committee, and the taking of any
action by the Committee, shall not be construed as limiting any power or
authority of the Committee. Any action of the Committee shall be final,
conclusive and binding on all persons, including the Company, its Affiliates,
stockholders, Participants, beneficiaries, and permitted transferees under
Section 7(a) or other persons claiming rights from or through a Participant.
(b)    Exercise of Committee Authority. At any time that a member of the
Committee is not a Qualified Member, any action of the Committee relating to an
Award granted or to be granted to an Eligible Person who is then subject to
Section 16 of the Exchange Act in respect of the Company where such action is
not taken by the full Board may be taken either (i) by a subcommittee,
designated by the Committee, composed solely of two or more Qualified Members,
or (ii) by the Committee but with each such member who is not a Qualified Member
abstaining or recusing himself or herself from such action; provided, however,
that upon such abstention or recusal, the Committee remains composed solely of
two or more Qualified Members. Such action,





--------------------------------------------------------------------------------





authorized by such a subcommittee or by the Committee upon the abstention or
recusal of such non-Qualified Member(s), shall be the action of the Committee
for purposes of the Plan. For the avoidance of doubt, the full Board may take
any action relating to an Award granted or to be granted to an Eligible Person
who is then subject to Section 16 of the Exchange Act in respect of the Company.
(c)    Delegation of Authority. The Committee may delegate any or all of its
powers and duties under the Plan to a subcommittee of directors or to any
officer of the Company, including the power to perform administrative functions
and grant Awards; provided, that such delegation does not (i) violate state or
corporate law, or (ii) result in the loss of an exemption under Rule 16b-3(d)(1)
for Awards granted to Participants subject to Section 16 of the Exchange Act in
respect of the Company. Upon any such delegation, all references in the Plan to
the “Committee,” other than in Section 8, shall be deemed to include any
subcommittee or officer of the Company to whom such powers have been delegated
by the Committee. Any such delegation shall not limit the right of such
subcommittee members or such an officer to receive Awards; provided, however,
that such subcommittee members and any such officer may not grant Awards to
himself or herself, a member of the Board, or any executive officer of the
Company or its Affiliate, or take any action with respect to any Award
previously granted to himself or herself, a member of the Board, or any
executive officer of the Company or its Affiliate. The Committee may also
appoint agents who are not executive officers of the Company or members of the
Board to assist in administering the Plan, provided, however, that such
individuals may not be delegated the authority to grant or modify any Awards
that will, or may, be settled in Stock.
(d)    Limitation of Liability. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any officer or employee of the Company or any of its
Affiliates, the Company’s legal counsel, independent auditors, consultants or
any other agents assisting in the administration of the Plan. Members of the
Committee and any officer or employee of the Company or any of its Affiliates
acting at the direction or on behalf of the Committee shall not be personally
liable for any action or determination taken or made in good faith with respect
to the Plan, and shall, to the fullest extent permitted by law, be indemnified
and held harmless by the Company with respect to any such action or
determination.
(e)    Participants in Non-U.S. Jurisdictions. Notwithstanding any provision of
the Plan to the contrary, to comply with applicable laws, rules and regulations
in countries other than the United States in which the Company or any of its
Affiliates operates or has employees, directors or other service providers from
time to time, or to ensure that the Company complies with any applicable
requirements of foreign securities exchanges, the Committee, in its sole
discretion, shall have the power and authority to: (i) determine which of the
Company’s Affiliates shall be covered by the Plan; (ii) determine which Eligible
Persons outside the United States are eligible to participate in the Plan; (iii)
modify the terms and conditions of any Award granted to Eligible Persons outside
the United States to comply with applicable foreign laws, rules or regulations,
to comply with listing requirements of any foreign exchange, or to obtain more
favorable tax treatment; (iv) establish sub-plans and modify exercise procedures
and other terms and procedures, to the extent such actions may be necessary or
advisable to comply with applicable foreign laws, rules or regulations, to
comply with listing requirements of any foreign exchange, or to obtain more
favorable tax treatment,





--------------------------------------------------------------------------------





provided, however, that no such sub-plans and/or modifications shall increase
the share limitations contained in Section 4(a); and (v) take any action, before
or after an Award is granted, that it deems advisable to comply with any
applicable governmental regulatory exemptions or approval or listing
requirements of any such foreign securities exchange. For purposes of the Plan,
all references to foreign laws, rules, regulations or taxes shall be references
to the laws, rules, regulations and taxes of any applicable jurisdiction other
than the United States or a political subdivision thereof.
4.    Stock Subject to the Plan.
(a)    Number of Shares Available for Delivery. Subject to Section 6(c) and
adjustment in a manner consistent with Section 8, (i) 6,019,255 shares of Stock
are reserved and available for delivery with respect to Awards, and such total
shall be available for the issuance of shares upon the exercise of ISOs, (ii)
plus the number of shares that become available for Awards under this Plan
pursuant to Section 4(d) below.
(b)    Application of Limitation to Grants of Awards. Subject to Section 4(c),
no Award may be granted if the number of shares of Stock that may be delivered
in connection with such Award exceeds the number of shares of Stock remaining
available under the Plan minus the number of shares of Stock issuable in
settlement of or relating to then-outstanding Awards. The Committee may adopt
reasonable counting procedures to ensure appropriate counting, avoid double
counting (as, for example, in the case of tandem or Substitute Awards) and make
adjustments if the number of shares of Stock actually delivered differs from the
number of shares previously counted in connection with an Award.
(c)    Availability of Shares Not Delivered under Awards. Shares of Stock
subject to an Award under the Plan that expires or is cancelled, forfeited,
exchanged, settled in cash or otherwise terminated without the actual delivery
of shares (Awards of Restricted Stock shall not be considered “delivered shares”
for this purpose), will again be available for Awards. Notwithstanding the
foregoing, (i) the number of shares tendered or withheld in payment of any
exercise or purchase price of an Option or SAR or taxes relating to an Option or
an SAR, (ii) shares that were subject to an Option or an SAR but were not issued
or delivered as a result of the net settlement or net exercise of such Option or
SAR and (iii) shares repurchased on the open market with the proceeds of an
Option’s exercise price, will not, in each case, be available for Awards. For
the avoidance of doubt, shares tendered or withheld in payment of taxes relating
to an Award other than Option or SAR will become available for Awards.
(d)    Shares Available Under the Prior Plan. In addition, shares of Stock
subject to an award under the Prior Plan that expires or is canceled, forfeited,
settled in cash or otherwise terminated without a delivery of Stock to the
participant under the Prior Plan on or after February 12, 2020 will be added to
the total number of shares available under the Plan (including, for purposes of
clarity, shares of Stock under an award that expires or is canceled, forfeited,
settled in cash or otherwise terminated without a delivery of Stock during the
period beginning February 12, 2020 and ending on the Effective Date and whether
or not the Prior Plan has terminated as of the date such award expires or is
canceled, forfeited, settled in cash or otherwise terminated without a delivery
of Stock). Notwithstanding the foregoing, (i) the number of shares tendered or
withheld in payment of any exercise or purchase price of an option or stock
appreciation right or taxes relating to an





--------------------------------------------------------------------------------





option or stock appreciation right, (ii) shares that were subject to an option
or a stock appreciation right but were not issued or delivered as a result of
the net settlement or net exercise of such option or stock appreciation right
and (iii) shares repurchased on the open market with the proceeds of an option’s
exercise price, will not, in each case, be available for Awards.
(e)    Shares Available Following Certain Transactions. Substitute Awards
granted in accordance with applicable stock exchange requirements and in
substitution or exchange for awards previously granted by a company acquired by
the Company or any subsidiary or with which the Company or any subsidiary
combines shall not reduce the shares authorized for issuance under the Plan or
be counted towards the limitations on grants to non-employee members of the
Board under Section 5(b), nor shall shares subject to such Substitute Awards be
added to the shares available for issuance under the Plan as provided above
(whether or not such Substitute Awards are later cancelled, forfeited or
otherwise terminated).
(f)    Stock Offered. The shares of Stock to be delivered under the Plan shall
be made available from (i) authorized but unissued shares of Stock, (ii) Stock
held in the treasury of the Company, or (iii) previously issued shares of Stock
reacquired by the Company, including shares purchased on the open market.
5.    Eligibility; Award Limitations for Non-Employee Members of the Board.
(a)    Awards may be granted under the Plan only to Eligible Persons.
(b)    In each calendar year during any part of which the Plan is in effect, a
non-employee member of the Board may not receive compensation (whether in the
form of cash or Awards) for such individual’s service on the Board in excess of
$500,000 in the aggregate. For purposes of calculating this annual limitation,
(i) Awards, other than Cash Awards or Substitute Awards, will be valued on the
date of grant (determined, if applicable, pursuant to ASC Topic 718) and (ii)
cash compensation (including any annual retainer, Cash Awards or other cash
compensation whether paid pursuant to the Plan or otherwise) will be valued on
the date such amounts are earned. For any calendar year in which a non-employee
member of the Board (i) first commences service on the Board, (ii) serves on a
special committee of the Board, or (iii) serves as lead director or chairman of
the Board, additional Awards, including Cash Awards or other cash compensation
whether or not paid pursuant to the Plan, may be granted to such non-employee
member of the Board in excess of such limit. Further, the limit set forth in
this Section 5(b) shall be applied without regard to grants of (y) Awards, if
any, including Cash Awards or other cash compensation whether or not paid
pursuant to the Plan, made to a non-employee member of the Board during any
period in which such individual was an employee of the Company or any Affiliate
or was otherwise providing services to the Company or to any Affiliate other
than in the capacity as a director of the Company or (z) Substitute Awards
granted to any non-employee member of the Board.
6.    Specific Terms of Awards.
(a)    General. Awards may be granted on the terms and conditions set forth in
this Section 6. Awards granted under the Plan may, in the discretion of the
Committee, be granted either alone, in addition to, or in tandem with any other
Award. In addition, the Committee may impose





--------------------------------------------------------------------------------





on any Award or the exercise thereof, at the date of grant or thereafter
(subject to Section 10), such additional terms and conditions, not inconsistent
with the provisions of the Plan, as the Committee shall determine. Without
limiting the scope of the preceding sentence, the Committee may use such
business criteria and other measures of performance as it may deem appropriate
in establishing any performance goals applicable to an Award, and any such
performance goals may differ among Awards granted to any one Participant or to
different Participants.  To the extent provided in an Award Agreement, the
Committee may exercise its discretion to reduce or increase the amounts payable
under any Award.
(b)    Options. The Committee is authorized to grant Options, which may be
designated as either ISOs or Nonstatutory Options, to Eligible Persons on the
following terms and conditions:
(i)    Exercise Price. Each Award Agreement evidencing an Option shall state the
exercise price per share of Stock (the “Exercise Price”) established by the
Committee; provided, however, that except as provided in Section 6(j) or in
Section 8, the Exercise Price of an Option shall not be less than the greater of
(A) the par value per share of the Stock or (B) 100% of the Fair Market Value
per share of the Stock as of the date of grant of the Option (or in the case of
an ISO granted to an individual who owns stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or its parent
or any of its subsidiaries, 110% of the Fair Market Value per share of the Stock
on the date of grant).
(ii)    Time and Method of Exercise; Other Terms. The Committee shall determine
the methods by which the Exercise Price may be paid or deemed to be paid, the
form of such payment, including cash or cash equivalents, Stock (including
previously owned shares or through a cashless exercise, i.e., “net settlement”,
a broker-assisted exercise, or other reduction of the amount of shares otherwise
issuable pursuant to the Option), other Awards or awards granted under other
plans of the Company or any Affiliate of the Company, other property, or any
other legal consideration the Committee deems appropriate, the methods by or
forms in which Stock will be delivered or deemed to be delivered to
Participants, including the delivery of Restricted Stock subject to Section
6(d), and any other terms and conditions of any Option. In the case of an
exercise whereby the Exercise Price is paid with Stock, such Stock shall be
valued based on the Stock’s Fair Market Value as of the date of exercise. No
Option may be exercisable for a period of more than ten years following the date
of grant of the Option (or in the case of an ISO granted to an individual who
owns stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company or its parent or any of its subsidiaries, for a
period of more than five years following the date of grant of the ISO).
(iii)    ISOs. The terms of any ISO granted under the Plan shall comply in all
respects with the provisions of Section 422 of the Code. ISOs may only be
granted to Eligible Persons who are employees of the Company or employees of a
parent or any subsidiary corporation of the Company. Except as otherwise
provided in Section 8, no term of the Plan relating to ISOs (including any SAR
in tandem therewith) shall be interpreted, amended or altered, nor shall any
discretion or authority granted under the Plan be exercised, so as to disqualify
either the Plan or any ISO under Section 422 of the Code, unless notice has been
provided to the Participant that such





--------------------------------------------------------------------------------





change will result in such disqualification. ISOs shall not be granted more than
ten years after the earlier of the adoption of the Plan or the approval of the
Plan by the Company’s stockholders. Notwithstanding the foregoing, to the extent
that the aggregate Fair Market Value of shares of Stock subject to an ISO and
the aggregate Fair Market Value of shares of stock of any parent or subsidiary
corporation (within the meaning of Sections 424(e) and (f) of the Code) subject
to any other incentive stock options of the Company or a parent or subsidiary
corporation (within the meaning of Sections 424(e) and (f) of the Code) that are
exercisable for the first time by a Participant during any calendar year exceeds
$100,000, or such other amount as may be prescribed under Section 422 of the
Code, such excess shall be treated as Nonstatutory Options in accordance with
the Code. As used in the previous sentence, Fair Market Value shall be
determined as of the date the ISO is granted. If a Participant shall make any
disposition of shares of Stock issued pursuant to an ISO under the circumstances
described in Section 421(b) of the Code (relating to disqualifying
dispositions), the Participant shall notify the Company of such disposition
within the time provided to do so in the applicable award agreement.
(c)    SARs. The Committee is authorized to grant SARs to Eligible Persons on
the following terms and conditions:
(i)    Right to Payment. An SAR is a right to receive, upon exercise thereof,
the excess of (A) the Fair Market Value of one share of Stock on the date of
exercise over (B) the grant price of the SAR as determined by the Committee.
(ii)    Grant Price. Each Award Agreement evidencing an SAR shall state the
grant price per share of Stock established by the Committee; provided, however,
that except as provided in Section 6(j) or in Section 8, the grant price per
share of Stock subject to an SAR shall not be less than the greater of (A) the
par value per share of the Stock or (B) 100% of the Fair Market Value per share
of the Stock as of the date of grant of the SAR.
(iii)    Method of Exercise and Settlement; Other Terms. The Committee shall
determine the form of consideration payable upon settlement, the method by or
forms in which Stock (if any) will be delivered or deemed to be delivered to
Participants, and any other terms and conditions of any SAR. SARs may be either
free-standing or granted in tandem with other Awards. No SAR may be exercisable
for a period of more than ten years following the date of grant of the SAR.
(iv)    Rights Related to Options. An SAR granted in connection with an Option
shall entitle a Participant, upon exercise, to surrender that Option or any
portion thereof, to the extent unexercised, and to receive payment of an amount
determined by multiplying (A) the difference obtained by subtracting the
Exercise Price with respect to a share of Stock specified in the related Option
from the Fair Market Value of a share of Stock on the date of exercise of the
SAR, by (B) the number of shares as to which that SAR has been exercised. The
Option shall then cease to be exercisable to the extent surrendered. SARs
granted in connection with an Option shall be subject to the terms and
conditions of the Award Agreement governing the Option, which shall provide that
the SAR is exercisable only at such time or times and only to the extent that
the related Option is exercisable and shall not be transferable except to the
extent that the related Option is transferrable.





--------------------------------------------------------------------------------





(d)    Restricted Stock. The Committee is authorized to grant Restricted Stock
to Eligible Persons on the following terms and conditions:
(i)    Restrictions. Restricted Stock shall be subject to such restrictions on
transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose. Except as provided in Section 7(a)(iii) and Section
7(a)(iv), during the restricted period applicable to the Restricted Stock, the
Restricted Stock may not be sold, transferred, pledged, hedged, hypothecated,
margined or otherwise encumbered by the Participant.
(ii)    Dividends and Splits. As a condition to the grant of an Award of
Restricted Stock, the Committee may allow a Participant to elect, or may
require, that any cash dividends paid on a share of Restricted Stock be
automatically reinvested in additional shares of Restricted Stock, applied to
the purchase of additional Awards or deferred without interest to the date of
vesting of the associated Award of Restricted Stock. Unless otherwise determined
by the Committee and specified in the applicable Award Agreement, Stock
distributed in connection with a Stock split or Stock dividend, and other
property (other than cash) distributed as a dividend, shall be subject to
restrictions and a risk of forfeiture to the same extent as the Restricted Stock
with respect to which such Stock or other property has been distributed.
(e)    Restricted Stock Units. The Committee is authorized to grant Restricted
Stock Units to Eligible Persons on the following terms and conditions:
(i)    Award and Restrictions. Restricted Stock Units shall be subject to such
restrictions (which may include a risk of forfeiture) as the Committee may
impose.
(ii)    Settlement. Settlement of vested Restricted Stock Units shall occur upon
vesting or upon expiration of the deferral period specified for such Restricted
Stock Units by the Committee (or, if permitted by the Committee, as elected by
the Participant). Restricted Stock Units shall be settled by delivery of (A) a
number of shares of Stock equal to the number of Restricted Stock Units for
which settlement is due, or (B) cash in an amount equal to the Fair Market Value
of the specified number of shares of Stock equal to the number of Restricted
Stock Units for which settlement is due, or a combination thereof, as determined
by the Committee at the date of grant or thereafter.
(f)    Stock Awards. The Committee is authorized to grant Stock Awards to
Eligible Persons as a bonus, as additional compensation, or in lieu of cash
compensation any such Eligible Person is otherwise entitled to receive, in such
amounts and subject to such other terms as the Committee in its discretion
determines to be appropriate.
(g)    Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to Eligible Persons, entitling any such Eligible Person to receive
cash, Stock, other Awards, or other property equal in value to dividends or
other distributions paid with respect to a specified number of shares of Stock.
Dividend Equivalents may be awarded on a free-standing basis or in connection
with another Award (other than an Award of Restricted Stock or a Stock Award).
The Committee may provide that Dividend Equivalents shall be paid or distributed
when accrued or at a later specified date and, if distributed at a later date,
may be deemed to have been





--------------------------------------------------------------------------------





reinvested in additional Stock, Awards, or other investment vehicles or accrued
in a bookkeeping account without interest, and subject to such restrictions on
transferability and risks of forfeiture, as the Committee may specify. With
respect to Dividend Equivalents granted in connection with another Award, absent
a contrary provision in the Award Agreement, such Dividend Equivalents shall be
subject to the same restrictions and risk of forfeiture as the Award with
respect to which the dividends accrue and shall not be paid unless and until
such Award has vested and been earned.
(h)    Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Eligible Persons such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock, as deemed by the Committee to
be consistent with the purposes of the Plan, including convertible or
exchangeable debt securities, other rights convertible or exchangeable into
Stock, purchase rights for Stock, Awards with value and payment contingent upon
performance of the Company or any other factors designated by the Committee, and
Awards valued by reference to the book value of Stock or the value of securities
of, or the performance of, specified Affiliates. The Committee shall determine
the terms and conditions of such Other Stock-Based Awards. Stock delivered
pursuant to an Other-Stock Based Award in the nature of a purchase right granted
under this Section 6(h) shall be purchased for such consideration, paid for at
such times, by such methods, and in such forms, including cash, Stock, other
Awards, or other property, as the Committee shall determine.
(i)    Cash Awards. The Committee is authorized to grant Cash Awards, on a
free-standing basis or as an element of, a supplement to, or in lieu of any
other Award under the Plan to Eligible Persons in such amounts and subject to
such other terms as the Committee in its discretion determines to be
appropriate.
(j)    Substitute Awards; No Repricing. Awards may be granted in substitution or
exchange for any other Award granted under the Plan or under another plan of the
Company or an Affiliate of the Company or any other right of an Eligible Person
to receive payment from the Company or an Affiliate of the Company. Awards may
also be granted under the Plan in substitution for awards held by individuals
who become Eligible Persons as a result of a merger, consolidation or
acquisition of another entity or the assets of another entity by or with the
Company or an Affiliate of the Company. Such Substitute Awards referred to in
the immediately preceding sentence that are Options or SARs may have an exercise
price that is less than the Fair Market Value of a share of Stock on the date of
the substitution if such substitution complies with the Nonqualified Deferred
Compensation Rules, Section 424 of the Code and the guidance and regulations
promulgated thereunder, if applicable, and other applicable laws and exchange
rules. Except as provided in this Section 6(j) or in Section 8, without the
approval of the stockholders of the Company, the terms of outstanding Awards may
not be amended to (i) reduce the Exercise Price or grant price of an outstanding
Option or SAR, (ii) grant a new Option, SAR or other Award in substitution for,
or upon the cancellation of, any previously granted Option or SAR that has the
effect of reducing the Exercise Price or grant price thereof, (iii) exchange any
Option or SAR for Stock, cash or other consideration when the Exercise Price or
grant price per share of Stock under such Option or SAR exceeds the Fair Market
Value of a share of Stock or (iv) take any other action that would be





--------------------------------------------------------------------------------





considered a “repricing” of an Option or SAR under the applicable listing
standards of the national securities exchange on which the Stock is listed (if
any).
7.    Certain Provisions Applicable to Awards.
(a)    Limit on Transfer of Awards.
(i)    Except as provided in Sections 7(a)(iii) and (iv), each Option and SAR
shall be exercisable only by the Participant during the Participant’s lifetime,
or by the person to whom the Participant’s rights shall pass by will or the laws
of descent and distribution. Notwithstanding anything to the contrary in this
Section 7(a), an ISO shall not be transferable other than by will or the laws of
descent and distribution.
(ii)    Except as provided in Sections 7(a)(i), (iii) and (iv), no Award, other
than a Stock Award, and no right under any such Award, may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate of the Company.
(iii)    To the extent specifically provided by the Committee, an Award may be
transferred by a Participant on such terms and conditions as the Committee may
from time to time establish, provided that in no event will an Award granted
under this Plan be transferred for value or consideration.
(iv)    An Award may be transferred pursuant to a domestic relations order
entered or approved by a court of competent jurisdiction upon delivery to the
Company of a written request for such transfer and a certified copy of such
order.
(b)    Form and Timing of Payment under Awards; Deferrals. Subject to the terms
of the Plan and any applicable Award Agreement, payments to be made by the
Company or any of its Affiliates upon the exercise or settlement of an Award may
be made in such forms as the Committee shall determine in its discretion,
including cash, Stock, other Awards or other property, and may be made in a
single payment or transfer, in installments, or on a deferred basis (which may
be required by the Committee or permitted at the election of the Participant on
terms and conditions established by the Committee); provided, however, that any
such deferred or installment payments will be set forth in the Award Agreement.
Payments may include provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
Dividend Equivalents or other amounts in respect of installment or deferred
payments denominated in Stock.
(c)    Evidencing Stock. The Stock or other securities of the Company delivered
pursuant to an Award may be evidenced in any manner deemed appropriate by the
Committee in its sole discretion, including in the form of a certificate issued
in the name of the Participant or by book entry, electronic or otherwise, and
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the Plan or the rules, regulations, and other
requirements of the SEC, any stock exchange upon which such Stock or other
securities are then





--------------------------------------------------------------------------------





listed, and any applicable federal, state or other laws, and the Committee may
cause a legend or legends to be inscribed on any such certificates to make
appropriate reference to such restrictions. Further, if certificates
representing Restricted Stock are registered in the name of the Participant, the
Company may retain physical possession of the certificates and may require that
the Participant deliver a stock power to the Company, endorsed in blank, related
to the Restricted Stock.
(d)    Consideration for Grants. Awards may be granted for such consideration,
including services, as the Committee shall determine, but shall not be granted
for less than the minimum lawful consideration.
(e)    Additional Agreements. Each Eligible Person to whom an Award is granted
under the Plan may be required to agree in writing, as a condition to the grant
of such Award or otherwise, to subject an Award that is exercised or settled
following such Eligible Person’s termination of employment or service to a
general release of claims and/or a noncompetition or other restricted covenant
agreement in favor of the Company and its Affiliates, with the terms and
conditions of such agreement(s) to be determined in good faith by the Committee.
8.    Subdivision or Consolidation; Recapitalization; Change in Control;
Reorganization.
(a)    Existence of Plans and Awards. The existence of the Plan and the Awards
granted hereunder shall not affect in any way the right or power of the Company,
the Board or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of debt or equity securities ahead of or affecting Stock or the rights
thereof, the dissolution or liquidation of the Company or any sale, lease,
exchange or other disposition of all or any part of its assets or business or
any other corporate act or proceeding.
(b)    Additional Issuances. Except as expressly provided herein, the issuance
by the Company of shares of stock of any class, including upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, and in any case whether or not for fair value, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number of
shares of Stock subject to Awards theretofore granted or the purchase price per
share of Stock, if applicable.
(c)    Subdivision or Consolidation of Shares. The terms of an Award and the
share limitations under the Plan shall be subject to adjustment by the Committee
from time to time, in accordance with the following provisions:
(i)    If at any time, or from time to time, the Company shall subdivide as a
whole (by reclassification, by a Stock split, by the issuance of a distribution
on Stock payable in Stock, or otherwise) the number of shares of Stock then
outstanding into a greater number of shares of Stock or in the event the Company
distributes an extraordinary cash dividend, then, as appropriate (A) the maximum
number of shares of Stock available for delivery with respect to Awards and
applicable limitations with respect to Awards provided in Section 4 and Section
5 (other than cash limits) shall be increased proportionately, and the kind of
shares or other securities available for the





--------------------------------------------------------------------------------





Plan shall be appropriately adjusted, (B) the number of shares of Stock (or
other kind of shares or securities) that may be acquired under any
then-outstanding Award shall be increased proportionately, and (C) the price
(including the Exercise Price or grant price) for each share of Stock (or other
kind of shares or securities) subject to then-outstanding Awards shall be
reduced proportionately, without changing the aggregate purchase price or value
as to which outstanding Awards remain exercisable or subject to restrictions;
provided, however, that in the case of an extraordinary cash dividend that is
not an Adjustment Event, the adjustment to the number of shares of Stock and the
Exercise Price or grant price, as applicable, with respect to an outstanding
Option or SAR may be made in such other manner as the Committee may determine
that is permitted pursuant to applicable tax and other laws, rules and
regulations. Notwithstanding the foregoing, Awards that already have a right to
receive extraordinary cash dividends as a result of Dividend Equivalents or
other dividend rights will not be adjusted as a result of an extraordinary cash
dividend.
(ii)    If at any time, or from time to time, the Company shall consolidate as a
whole (by reclassification, by reverse Stock split, or otherwise) the number of
shares of Stock then outstanding into a lesser number of shares of Stock, then,
as appropriate (A) the maximum number of shares of Stock available for delivery
with respect to Awards and applicable limitations with respect to Awards
provided in Section 4 and Section 5 (other than cash limits) shall be decreased
proportionately, and the kind of shares or other securities available for the
Plan shall be appropriately adjusted, (B) the number of shares of Stock (or
other kind of shares or securities) that may be acquired under any
then-outstanding Award shall be decreased proportionately, and (C) the price
(including the Exercise Price or grant price) for each share of Stock (or other
kind of shares or securities) subject to then-outstanding Awards shall be
increased proportionately, without changing the aggregate purchase price or
value as to which outstanding Awards remain exercisable or subject to
restrictions.


(d)    Recapitalization. In the event of any change in the capital structure or
business of the Company or other corporate transaction or event that would be
considered an “equity restructuring” within the meaning of ASC Topic 718 and, in
each case, that would result in an additional compensation expense to the
Company pursuant to the provisions of ASC Topic 718, if adjustments to Awards
with respect to such event were discretionary or otherwise not required (each
such an event, an “Adjustment Event”), then the Committee shall equitably adjust
(i) the aggregate number or kind of shares that thereafter may be delivered
under the Plan, (ii) the number or kind of shares or other property (including
cash) subject to an Award, (iii) the terms and conditions of Awards, including
the purchase price or Exercise Price of Awards and performance goals, as
applicable, and (iv) the applicable limitations with respect to Awards provided
in Section 4 and Section 5 (other than cash limits) to equitably reflect such
Adjustment Event (“Equitable Adjustments”). In the event of any change in the
capital structure or business of the Company or other corporate transaction or
event that would not be considered an Adjustment Event, and is not otherwise
addressed in this Section 8, the Committee shall have complete discretion to
make Equitable Adjustments (if any) in such manner as it deems appropriate with
respect to such other event.
(e)    Change in Control.





--------------------------------------------------------------------------------





(i)    Treatment of Awards Assumed or Substituted by a Successor Entity.
(A)    Notwithstanding any other provision of this Plan, in the event of a
Change in Control, in which any successor entity assumes outstanding Awards or
substitutes similar awards under the successor entity’s equity compensation plan
for outstanding Awards, on the same terms and conditions as the original Awards,
such Awards that are assumed or substituted shall not vest solely with respect
to the occurrence of the Change in Control.
(B)    Except as otherwise provided in an Award Agreement, if, in connection
with or any time following a Change in Control, a Participant’s service,
consulting relationship, or employment with the Company, an Affiliate of the
Company, or the successor entity is terminated without cause (as defined in the
award agreement evidencing such Award or substitute award) or the Participant
resigns from his or her employment with the Company, an Affiliate of the
Company, or the successor entity for good reason (as defined in the award
agreement evidencing such Award or substitute award), the vesting and
exercisability of all Awards, including substitute awards, then held by such
Participant will be accelerated in full and settled (unless the Nonqualified
Deferred Compensation Rules would prohibit such acceleration of settlement, in
which case such Awards will be settled in accordance with their original terms)
and the expiration date of any Options shall be the day three months following
the Participant’s Termination Date.
(ii)    Treatment of Awards not Assumed or Substituted. Unless otherwise
provided in an Award Agreement, if, upon a Change in Control, the successor
entity does not comply with Section 8(e)(i) above, the vesting of all then
outstanding Awards will be accelerated in full with effect immediately prior to
the occurrence of the Change in Control and the Participant shall be permitted
to conditionally redeem or exercise any or all Options, as applicable, effective
immediately prior to the completion of any such transaction for the sole purpose
of participating in such transaction; provided that, in respect of performance
Awards, for the purpose of determining the achievement performance criteria, as
set forth in the particular Award Agreement,  and calculating the number of
performance Awards that shall vest in accordance with this Section 8(e)(ii),
notwithstanding the terms of the Award Agreement, and unless otherwise provided
by the Committee, such performance Awards shall be settled at the greater of (A)
the target level of performance as set forth in a performance Award, and (B) the
actual performance achieved, level measured and calculated as of the date of the
Change in Control pursuant to shortened performance period ending on the
occurrence of the Change in Control.
If an Adjustment Event occurs, this Section 8(e) shall only apply to the extent
it is not in conflict with Section 8(d).
9.    General Provisions.
(a)    Tax Withholding. The Company and any of its Affiliates are authorized to
withhold from any Award granted, or any payment relating to an Award, including
from a distribution of Stock, taxes or other amounts due or potentially payable
and required to be withheld, collected or accounted for in connection with any
transaction involving an Award, and to take such other action as the Committee
may deem advisable to enable the Company, its Affiliates and Participants to
satisfy the obligation for such taxes and other amounts relating to any Award in
such amounts as





--------------------------------------------------------------------------------





may be determined by the Committee. The Committee shall determine, in its sole
discretion, the form of payment acceptable for such obligation for taxes and
other amounts, including the delivery of cash or cash equivalents, Stock
(including through delivery of previously owned shares, net settlement, a
broker-assisted sale, or other cashless withholding or reduction of the amount
of shares otherwise issuable or delivered pursuant to the Award), other
property, or any other legal consideration the Committee deems appropriate. Any
determination made by the Committee to allow a Participant who is subject to
Rule 16b-3 to pay such taxes or other amounts with shares of Stock through net
settlement or previously owned shares shall be approved by either a committee
made up of solely two or more Qualified Members or the full Board. If such
obligations for taxes or other amounts are satisfied through net settlement or
previously owned shares, the maximum number of shares of Stock that may be so
withheld or surrendered shall be the number of shares of Stock that have an
aggregate Fair Market Value on the date of withholding or surrender equal to the
aggregate amount of such liabilities for taxes and other amounts determined
based on the greatest withholding rates for taxes and other amounts that may be
utilized without creating adverse accounting treatment for the Company with
respect to such Award, as determined by the Committee.
(b)    Limitation on Rights Conferred under Plan. Neither the Plan nor any
action taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or any of its Affiliates, (ii) interfering in
any way with the right of the Company or any of its Affiliates to terminate any
Eligible Person’s or Participant’s employment or service relationship at any
time, (iii) giving an Eligible Person or Participant any claim to be granted any
Award under the Plan or to be treated uniformly with other Participants and/or
employees and/or other service providers, or (iv) conferring on a Participant
any of the rights of a stockholder of the Company unless and until the
Participant is duly issued or transferred shares of Stock in accordance with the
terms of an Award.
(c)    Governing Law; Submission to Jurisdiction. All questions arising with
respect to the provisions of the Plan and Awards shall be determined by
application of the laws of the State of Texas, without giving effect to any
conflict of law provisions thereof, except to the extent Texas law is preempted
by federal law. The obligation of the Company to sell and deliver Stock
hereunder is subject to applicable federal and state laws and to the approval of
any governmental authority required in connection with the authorization,
issuance, sale, or delivery of such Stock. With respect to any claim or dispute
related to or arising under the Plan, the Company and each Participant who
accepts an Award hereby consent to the exclusive jurisdiction, forum and venue
of the state and federal courts located in Dallas, Texas.
(d)    Severability and Reformation. If any provision of the Plan or any Award
is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable law or, if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect. If any of the terms or
provisions of the Plan or any Award Agreement conflict with





--------------------------------------------------------------------------------





the requirements of Rule 16b-3 (as those terms or provisions are applied to
Eligible Persons who are subject to Section 16 of the Exchange Act) or Section
422 of the Code (with respect to ISOs), then those conflicting terms or
provisions shall be deemed inoperative to the extent they so conflict with the
requirements of Rule 16b-3 (unless the Board or the Committee, as appropriate,
has expressly determined that the Plan or such Award should not comply with Rule
16b-3) or Section 422 of the Code, in each case, only to the extent Rule 16b-3
and such sections of the Code are applicable. With respect to ISOs, if the Plan
does not contain any provision required to be included herein under Section 422
of the Code, that provision shall be deemed to be incorporated herein with the
same force and effect as if that provision had been set out at length herein;
provided, further, that, to the extent any Option that is intended to qualify as
an ISO cannot so qualify, that Option (to that extent) shall be deemed a
Nonstatutory Option for all purposes of the Plan.
(e)    Unfunded Status of Awards; No Trust or Fund Created. The Plan is intended
to constitute an “unfunded” plan for certain incentive awards. Neither the Plan
nor any Award shall create or be construed to create a trust or separate fund of
any kind or a fiduciary relationship between the Company or any Affiliate of the
Company and a Participant or any other person. To the extent that any person
acquires a right to receive payments from the Company or any Affiliate of the
Company pursuant to an Award, such right shall be no greater than the right of
any general unsecured creditor of the Company or such Affiliate of the Company.
(f)    Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements as it may deem desirable.
Nothing contained in the Plan shall be construed to prevent the Company or any
of its Affiliates from taking any corporate action which is deemed by the
Company or such Affiliate of the Company to be appropriate or in its best
interest, whether or not such action would have an adverse effect on the Plan or
any Award made under the Plan. No employee, beneficiary or other person shall
have any claim against the Company or any of its Affiliates as a result of any
such action.
(g)    Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
in its sole discretion whether cash, other securities, or other property shall
be paid or transferred in lieu of any fractional shares of Stock or whether such
fractional shares of Stock or any rights thereto shall be cancelled, terminated,
or otherwise eliminated with or without consideration.
(h)    Interpretation. Headings are given to the Sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof. Words in the masculine gender shall include
the feminine gender, and, where appropriate, the plural shall include the
singular and the singular shall include the plural. In the event of any conflict
between the terms and conditions of an Award Agreement and the Plan, the
provisions of the Plan shall control. The use herein of the word “including”
following any general statement, term or matter shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting





--------------------------------------------------------------------------------





language (such as “without limitation”, “but not limited to”, or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that could reasonably fall within the
broadest possible scope of such general statement, term or matter. References
herein to any agreement, instrument or other document means such agreement,
instrument or other document as amended, supplemented and modified from time to
time to the extent permitted by the provisions thereof and not prohibited by the
Plan.
(i)    Facility of Payment. Any amounts payable hereunder to any individual
under legal disability or who, in the judgment of the Committee, is unable to
manage properly his financial affairs, may be paid to the legal representative
of such individual, or may be applied for the benefit of such individual in any
manner that the Committee may select, and the Company shall be relieved of any
further liability for payment of such amounts.
(j)    Conditions to Delivery of Stock. Nothing herein or in any Award Agreement
shall require the Company to issue any shares with respect to any Award if that
issuance would, in the opinion of counsel for the Company, constitute a
violation of the Securities Act, any other applicable statute or regulation, or
the rules of any applicable securities exchange or securities association, as
then in effect. In addition, each Participant who receives an Award under the
Plan shall not sell or otherwise dispose of Stock that is acquired upon grant,
exercise or vesting of an Award in any manner that would constitute a violation
of any applicable federal or state securities laws, the Plan or the rules,
regulations or other requirements of the SEC or any stock exchange upon which
the Stock is then listed. At the time of any exercise of an Option or SAR, or at
the time of any grant of any other Award, the Company may, as a condition
precedent to the exercise of such Option or SAR or settlement of any other
Award, require from the Participant (or in the event of his or her death, his or
her legal representatives, heirs, legatees, or distributees) such written
representations, if any, concerning the holder’s intentions with regard to the
retention or disposition of the shares of Stock being acquired pursuant to the
Award and such written covenants and agreements, if any, as to the manner of
disposal of such shares as, in the opinion of counsel to the Company, may be
necessary to ensure that any disposition by that holder (or in the event of the
holder’s death, his or her legal representatives, heirs, legatees, or
distributees) will not involve a violation of the Securities Act, any other
applicable state or federal statute or regulation, or any rule of any applicable
securities exchange or securities association, as then in effect. Stock or other
securities shall not be delivered pursuant to any Award until payment in full of
any amount required to be paid pursuant to the Plan or the applicable Award
Agreement (including any Exercise Price, grant price, or tax withholding) is
received by the Company.
(k)    Section 409A of the Code. It is the general intention, but not the
obligation, of the Committee to design Awards to comply with or to be exempt
from the Nonqualified Deferred Compensation Rules, and Awards will be operated
and construed accordingly. Neither this Section 9(k) nor any other provision of
the Plan is or contains a representation to any Participant regarding the tax
consequences of the grant, vesting, exercise, settlement, or sale of any Award
(or the Stock underlying such Award) granted hereunder, and should not be
interpreted as such. In no event shall the Company be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by the Participant on account of non-compliance with the Nonqualified Deferred
Compensation Rules. Notwithstanding any provision in the Plan or an Award
Agreement to the





--------------------------------------------------------------------------------





contrary, in the event that a “specified employee” (as defined under the
Nonqualified Deferred Compensation Rules) becomes entitled to a payment under an
Award that would be subject to additional taxes and interest under the
Nonqualified Deferred Compensation Rules if the Participant’s receipt of such
payment or benefits is not delayed until the earlier of (i) the date of the
Participant’s death, or (ii) the date that is six months after the Participant’s
“separation from service,” as defined under the Nonqualified Deferred
Compensation Rules (such date, the “Section 409A Payment Date”), then such
payment or benefit shall not be provided to the Participant until the Section
409A Payment Date. Any amounts subject to the preceding sentence that would
otherwise be payable prior to the Section 409A Payment Date will be aggregated
and paid in a lump sum without interest on the Section 409A Payment Date. The
applicable provisions of the Nonqualified Deferred Compensation Rules are hereby
incorporated by reference and shall control over any Plan or Award Agreement
provision in conflict therewith.
(l)    Clawback. The Plan and all Awards granted hereunder are subject to any
written clawback policies that the Company, with the approval of the Board or an
authorized committee thereof, may adopt either prior to or following the
Effective Date, including any policy adopted to conform to the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 and rules promulgated
thereunder by the SEC and that the Company determines should apply to Awards.
Any such policy may subject a Participant’s Awards and amounts paid or realized
with respect to Awards to reduction, cancelation, forfeiture or recoupment if
certain specified events or wrongful conduct occur, including an accounting
restatement due to the Company’s material noncompliance with financial reporting
regulations or other events or wrongful conduct specified in any such clawback
policy.
(m)    Status under ERISA. The Plan shall not constitute an “employee benefit
plan” for purposes of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended.
(n)    Plan Effective Date and Term. The Plan was adopted by the Board on
February 12, 2020 to be effective on the Effective Date. No Awards may be
granted under the Plan on or after February 12, 2030. However, any Award granted
prior to such termination (or any earlier termination pursuant to Section 10),
and the authority of the Board or Committee to amend, alter, adjust, suspend,
discontinue, or terminate any such Award or to waive any conditions or rights
under such Award in accordance with the terms of the Plan, shall extend beyond
such termination until the final disposition of such Award.
10.    Amendments to the Plan and Awards. The Committee may amend, alter,
suspend, discontinue or terminate any Award or Award Agreement, the Plan or the
Committee’s authority to grant Awards without the consent of stockholders or
Participants, except that any amendment or alteration to the Plan, including any
increase in any share limitation, shall be subject to the approval of the
Company’s stockholders not later than the annual meeting next following such
Committee action if such stockholder approval is required by any federal or
state law or regulation or the rules of any stock exchange or automated
quotation system on which the Stock may then be listed or quoted, and the
Committee may otherwise, in its discretion, determine to submit other changes to
the Plan to stockholders for approval; provided, that, without the consent of an
affected Participant,





--------------------------------------------------------------------------------





no such Committee action may materially and adversely affect the rights of such
Participant under any previously granted and outstanding Award. For purposes of
clarity, any adjustments made to Awards pursuant to Section 8 will be deemed not
to materially and adversely affect the rights of any Participant under any
previously granted and outstanding Award and therefore may be made without the
consent of affected Participants.



